DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 6/9/21. The claims 1-5 are pending. The claims 1 and 5 have been amended. Claim 6 had been previously cancelled. 
Response to Arguments
Applicant’s arguments, filed 6/9/21 with respect to the rejections of claim 5 under 112(a) have been fully considered but are not persuasive. Applicant draws attention to Fig. 7 of the disclosure to show the “outward protruding shoulder”. Applicant acknowledges the structure is shown in Fig. 7; however, there is nothing in Applicant’s disclosure which recites “the shoulder having an outer periphery extending radially outward from the tapered cavity of the shell body” as required in claim 5. However, as shown in Figs. 14 and 19, the shoulder is longitudinally offset from the cavity by extending distally out of the distal end of the cavity and abutting a distal facing surface of the shell body. Therefore, the shoulder is not “extending radially outward from the tapered cavity of the shell body” as recited in claim 5 and there is no description in the specification for the claimed limitation.
Applicant’s arguments, filed 6/9/21 with respect to the rejections of claims 1, 4 and 5 under 102(a)(1) in view of Abrams (US7517357) have been fully considered but they are not found persuasive. Applicant argues, the amended limitation of “the inner surface of the interior cylindrical tapered cavity of the shell body is sized to substantially match the geometry contour of the outer surface of the inner cylindrical piece such that the inner cylindrical piece is snuggly received into the interior cylindrical tapered cavity of the shell body” overcomes the prior art Abrams. Examiner makes notice these limitations are functional, where the shell body inner surface of the tapered cavity is interpreted as having a geometry that substantially matches the geometry contour of the inner cylindrical piece that has a straight cylindrical shape, since the inner cylindrical piece fits within the tapered cavity of the shell body and is intended to snap fit within the cavity to hold a suture (C5:L6-13). Furthermore, it is stated in C5:L6-13; the inner cylindrical piece (locking body 75) expands the shell body (suture anchor collar 5). Therefore, the contact between the structures occurs for snuggly receiving inner cylindrical piece within the shell body.Applicant’s arguments directed to the claims as amended are addressed in the rejection below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 recites “the shoulder having an outer periphery extending radially outward from the tapered cavity”. There is no support in the specification or drawings for the shoulder extending radially outward from the tapered cavity. From Fig. 14 of the application drawings, it appears the shoulder is longitudinally offset from the cavity by extending distally out of the distal end of the cavity and abutting a distal facing surface of the shell body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams et al (US7517357) (“Abrams”). 


    PNG
    media_image1.png
    359
    504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    526
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    540
    media_image3.png
    Greyscale


Regarding claim 1, Abrams discloses a suture snap lock comprising: 
a shell (anchor collar 5) having a generally cylindrical, outer shell body (see Fig. 4), having an interior cylindrical tapered cavity (tapered cavity, see annotated Fig. 4) extending along a tapered wall having a smooth inner surface of a predetermined length and said tapered wall extending for the predetermined length of the shell body (wall of cavity has no protrusions and is considered smooth, see annotated Fig. 4; Examiner makes notice the predetermined length is not defined and the tapered wall extends for a length), an open bottom end (see annotated Fig. 4) wherein the open bottom end having an outer diameter (see Fig. 4), the outer shell body having an open top end (see annotated Fig. 4) and a top end flange (protruding portion at the top of the shell body is interpreted as the flange, see annotated Fig. 2A) extending radially outward from said top end (see annotated Fig. 2A); 
inserted into the interior cylindrical tapered cavity of the shell body (C3:L21-26) and locked into the outer shell body when fully inserted (C3:L21-26), wherein the inner surface of the interior cylindrical tapered cavity of the shell body is sized to substantially match the geometry contour of the outer surface of the inner cylindrical piece (the inner surface of the tapered cavity of the shell body matches the contour of the outer surface of the inner cylindrical piece by structures being aligned in order to capture the suture 11, C5:L5-15) such that the inner cylindrical piece is snuggly received into the interior cylindrical tapered cavity of the shell body (when anchor collar 5 is expanded by the locking body 75, the body 75 fits within the space to trap the suture 11, C5:L5-15);
the inner cylindrical piece having a top proximal end (see annotated Fig. 2C), a bottom distal end (see annotated Fig. 2C) and a slotted tip (indentations 4 provide the slot for the slotted tip, see Fig. 2C) at the distal end (see annotated Fig. 2C) that permits squeezing and narrowing of the diameter of the distal end during insertion (where the locking body 75 is pushed through the anchor collar 5, the collar 5 is expanded; therefore, the slotted tip provided by the indentations would allow for squeezing/narrowing, C5:L15);
the inner cylindrical distal end including a radially outward projecting shoulder (see annotated Fig. 2C) having an outer diameter greater than the shell body open bottom end’s inner diameter (the shoulder as shown in annotated Fig. 2C extends 
whereby suture positioned between the inner cylindrical piece and the outer cylindrical shell body is compressed and retained between the inner cylindrical piece and the outer cylindrical shell body (C5:L13-15, see Fig. 5) when said inner cylindrical piece is fully advanced into the outer shell body and locks said cylindrical piece into said outer shell body (C3:L21-26).  
Regarding claim 4, Abrams discloses the snap lock of claim 1, wherein the outer shell body and inner cylindrical piece are made of a composite material (see Table 1; C4:L10-39).
Regarding claim 5, Abrams discloses a snap lock comprising: 
a shell (anchor collar 5) having a generally cylindrical outer shell body (see Fig. 4), having an interior cylindrical tapered cavity (tapered cavity, see annotated Fig. 4) extending along a smooth surfaced, tapered wall extending along a predetermined length of the shell body (wall of cavity has no protrusions and is considered smooth, see annotated Fig. 4; Examiner makes notice the predetermined length is not defined and the tapered wall extends for a length), an open bottom end (see annotated Fig. 4), an open top end (see annotated Fig. 4) and a top end flange (protruding portion at the top of the shell body is interpreted as the flange, see annotated Fig. 2A) extending radially outward from said top end (see annotated Fig. 2A); 
an inner cylindrical piece (locking body 75) having a top proximal end (see annotated Fig. 2C), a bottom distal end (see annotated Fig. 2C) and a slotted tip (indentations 4 provide the slot for the slotted tip, see Fig. 2C) at the distal end (see that permits squeezing and narrowing of the diameter of the distal end during insertion (indentations 4 are capable of providing a squeezing and narrowing of diameter of the distal end by having less material in the area of the indentation, C5:L5-15); the inner surface of the interior cylindrical tapered cavity of the shell body is sized to substantially match the geometry contour of the outer surface of the inner cylindrical piece (the inner surface of the tapered cavity of the shell body matches the contour of the outer surface of the inner cylindrical piece by structures being aligned in order to capture the suture 11, C5:L5-15) such that inner cylindrical piece is snuggly received into the interior cylindrical tapered cavity of the shell body (when anchor collar 5 is expanded by the locking body 75, the body 75 fits within the space to trap the suture 11, C5:L5-15); the inner cylindrical piece distal end including a radially outwardly projecting shoulder (see annotated Fig. 2C), the shoulder having an outer periphery extending radially outward from the tapered cavity (the shoulder as shown in annotated Fig. 4G extends radially outward from the tapered cavity); 
suture material (suture 11) positioned between the inner cylindrical piece and the outer shell body (see Fig. 4); 
thereby said suture material is compressed and retained between the inner cylindrical piece and outer shell body (C5:L13-15, see Fig. 5), and the cylindrical piece is locked into said outer shell body when the inner cylindrical piece is inserted into the shell body cavity (C3:L21-26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Ralph et al (US2006/0235410) (“Ralph”). 
Regarding claim 2, Abrams discloses the snap lock of claim 1; yet, is silent regarding wherein the outer shell body and the inner cylindrical piece are made of metal. Ralph, in the same field of art, teaches a bone fastener having a sleeve (outer shell body) and screw or pin (inner cylindrical piece) that may be made from the same material (Paragraph [0041]). Where the fastener expands to stabilize the fastener in the patient (Paragraph [0006]) and the fastener is may be made of metal (Paragraph [0042]). It would have been obvious to one having ordinary skill in the art at the effective date of the application to have the outer shell body and inner cylindrical piece made of metal as taught by Ralph, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice In re Leshin, 125 USPQ 416. 
Regarding claim 3, Abrams discloses the snap lock of claim 1; yet, is silent regarding wherein the outer shell body and the inner cylindrical piece are made of PEEK. Ralph, in the same field of art, teaches a bone fastener having a sleeve (outer shell body) and screw or pin (inner cylindrical piece) that may be made from the same material (Paragraph [0041]). Where the fastener expands to stabilize the fastener in the patient (Paragraph [0006]) and  fastener may be made of PEEK (Paragraph [0043]). It would have been obvious to one having ordinary skill in . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




/M. M./
Examiner, Art Unit 3771

/WADE MILES/Primary Examiner, Art Unit 3771